DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In the July 10, 2019 submission, claims 1-10 were presented for consideration.  Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statements submitted on January 19, 2022, January 13, 2022 and May 10, 2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Adjusting Polishing Parameters Resulting from Deflections on the Surface of a Substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US Patent Application Publication No. 2006/0046619 (published March 2, 2006, hereinafter LIN), in view of Yang et al., US Patent No. 6,855,032 (patented February 15, 2005, hereinafter YANG).

As per claim 1, LIN teaches of method comprising:
moving a polishing head  (see fig. 3, element 310) in a direction perpendicular to a polishing surface of a polishing pad while applying thrust from the polishing head to the polishing pad (see fig. 3 and par. 8-10 and 24: the polishing head and pad is connected to a vertical mover assembly, applying force for surface contact);
during the movement of the polishing head, detecting deflection with a strain sensor, the head arm supporting the polishing head (see fig. 4A and 4B; and par. 24 and 27: the system relies on at least one sensor [preferably a strain sensor] to monitor the surface, detect deflections and report data to the system for refined adjustments); and
determining a position of the polishing head corresponding to a point in time at which an output signal from the strain sensor reaches a preset threshold value (see par. 28-30: deflections determined via the sensors provide an accurate measurement of surface deflections during real-time activity, wherein positioning and operational [timing] contact with the determinant is presented to the system, allowing appropriate adjustments to operations and when limits are determined [during comparison analysis phases], further operational support is provided in abnormal instances (e.g., ceasing operations)).
LIN focuses on monitoring the surface of a substrate during polishing, using strain sensors to detect deflections and using the captured data for controlling vertical arm movement of the polishing apparatus (see citations above).  However, the art fails to explicitly address detecting deflection of a head arm with a strain sensor.  
	Like LIN, YANG is directed to using sensors to analyze a substrate surface during the polishing process.  However, the art further teaches of a method wherein sensors are employed in capturing deflections and analyzing gaps and force allocations generated as a result of the deflection offsets associated with a head arm (see col. 4, lines 51-67 and col. 8, lines 56-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YANG's method of measuring gaps and force attributes of the deflections, with LIN's method of using strain sensors to detect anomalies and control vertical movement, to provide a more accurate means for controlling the head/pad position for optimizing the polishing of substrate surfaces.	
	
	
As per claim 2, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein LIN and YANG further teach of the method according to claim 1, wherein moving of the polishing head in the direction perpendicular to the polishing surface of the polishing pad is performed with a substrate, held by the polishing head, in contact with the polishing surface (see LIN, fig. 4B and par. 25-26; and YANG, col. 4, lines 51-67: vertical assembly moves polishing pad vertically, applying force to the pad and substrate).

As per claim 3, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein YANG further teaches of the method according to claim 1, further comprising:  determining a reference height of the polishing head relative to the polishing surface by adding a predetermined distance to the determined position (see col. 3, line 66 through col. 4, line 7 and col. 8, lines 56-60: system determines gap formations between polishing head respective of the surface during processing, wherein the measured distance/space is determined and further attuned to during processing).

As per claim 4, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein YANG further teaches of the method according to claim 3, further comprising:
calculating an amount of wear of the polishing pad (see col. 8, lines 56-60: during evaluation processing, gaps are determined as a result of wear on the pads); and
updating the reference height of the polishing head by subtracting the amount of wear from the reference height of the polishing head (see col. 3, line 66 through col. 4, line 22 and col. 8, lines 40-60: the polishing apparatus is designed to perform based on set specification and tolerances, wherein the gaps generated as a result of pad wear, are analyzed, differences calculated and the attenuation is adjusted for the polishing head).

As per claim 5, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein YANG further teaches of the method according to claim 1, further comprising:  obtaining a relationship between thrust applied from the polishing head to the polishing pad and output signal of the strain sensor (see col. 9, lines 3-27: system employs the use of load cell sensors (e.g., strain sensors) to measure the force generated between subassembly elements in an effort to minimize gaps and maximize polishing criteria).

As per claim 7, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein YANG further teaches of the method according to claim 6, wherein the pressing member has a spherical pressing surface (see fig. 1-2, and 4A: the controlled pressing surface is circular in nature).

As per claim 8, LIN teaches of a polishing apparatus comprising:
a polishing table for supporting a polishing pad (see fig. 3, element 301: movable platen for supporting the polishing pad assembly);
a polishing head configured to press a substrate against the polishing pad (see fig. 3, element 310: polishing head configured to provide force to the pad assembly);
an actuator configured to move the polishing head toward a polishing surface of the polishing pad (see par. 5: actuating devices are used in the art for moving the polishing apparatus toward the polishing surface);
a head arm supporting the polishing head (see fig. 4A and 4B, element 410, and par. 27: transversal beam supports the polishing head assembly);
a strain sensor configured to detect deflection of the head arm (see fig. 4A and par. 27: strain gauges are used to detect deflections associated with the arm); and
an operation controller electrically connected to the strain sensor (see par. 21 and 29: controller used to capture strain results and control activity related to polishing contact/ results), the operation controller including:
a memory storing a program configured to determine a position of the polishing head corresponding to a point in time at which an output signal from the strain sensor reaches a preset threshold value (see par. 28-30: deflections determined via the sensors provide an accurate measurement of surface deflections during real-time activity, wherein positioning and operational [timing] contact with the determinant is presented to the system, allowing appropriate adjustments to operations and when limits are determined [during comparison analysis phases], further operational support is provided in abnormal instances (e.g., ceasing operations)).
While LIN teaches of using strain sensors to detect deflections and using the captured data for controlling vertical arm movement of the polishing apparatus (see citations above), the art fails to explicitly address detecting deflection of a head arm with a strain sensor and a processing device with memory configured to execute the program.  
	YANG teaches of using sensors to analyze a substrate surface during the polishing process, wherein a control system comprising a CPU and data storage [for storing software and processing control], manage sensors employed in capturing deflections and analyzing gaps and force allocations generated as a result of the offsets (see col. 4, lines 51-67, col. 8, lines 56-60 and col. 5, lines 45-49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YANG's system of measuring gaps and force attributes of the deflections, with LIN's system of using strain sensors to detect anomalies and control vertical movement, to provide a more accurate means for controlling the head/pad movement and positioning for an optimum polish.	

As per claim 9, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein LIN further teaches of the polishing apparatus according to claim 8, wherein the strain sensor includes a sensor head secured to an upper surface or a lower surface of the head arm, the sensor head being configured to sense the deflection of the head arm (see fig. 4C, elements 460a an 460b: strain sensors used in capturing defection data).

As per claim 10, the combination of LIN and YANG teaches all of the limitations noted in the base claim(s) as outlined above, wherein YANG further teaches of the polishing apparatus according to claim 8, wherein the memory stores therein a linear function representing a relationship between thrust applied from the polishing head to the polishing pad and output signal of the strain sensor (see col. 9, lines 3-27: system employs the use of load cell sensors (e.g., strain sensors) to measure the force generated between subassembly elements in an effort to minimize gaps and maximize polishing criteria).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the limitations of claims 1 and 6, whereby evaluating the relationship between the thrust and output of the strain sensors at varying loads and making adjustments accordingly.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aratani, US Patent Application Publication No. 2014/0030957, Nabeya et al., US Patent No. 8083571, and Novak et al., US Patent Application Publication No. 2005/0197045 and 2006/0035564, focus on using sensors in a variety of combinations and configurations to capture polishing and surface activity in an effort to detect obstructions/changes, while using a control system to adjust a polishing head as needed.  

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/ZIAUL KARIM/Primary Examiner, Art Unit 2119